772 N.W.2d 390 (2009)
MICHIGAN CITIZENS FOR WATER CONSERVATION, R.J. Doyle, Barbara Doyle, Jeffrey R. Sapp and Shelly M. Sapp, Plaintiffs-Appellees,
v.
NESTLE WATERS NORTH AMERICA INC., Defendant-Appellee, and
Donald Patrick Bollman and Nancy Gale Bollman, a/k/a Pat Bollman Enterprises, Defendants-Appellants.
Docket No. 138551. COA No. 288392.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the March 4, 2009 order *391 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.